Case 1:20-cv-02172-RM-NYW Document 32 Filed 11/02/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02172-RM-NYW

  LINDSAY MINTER, et al.,

         Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, et al.,

         Defendants.



                           NOTICE OF ENTRY OF APPEARANCE


         Writer Mott, Deputy County Attorney, Arapahoe County Attorney’s Office, hereby enters

  his appearance in the above-captioned action on behalf of Defendants Robert Weatherspoon, Tyler

  Teigen, Sean Conley, Christopher (Shane) Purcell, Lewis Litwiler, Greg Bryant, Ben Bullard,

  Ryan McConnell, and Brandon Holder. The undersigned further certifies pursuant to

  D.C.COLO.LAttyR 3 that he is a member in good standing of the Bar of this Court.

         Submitted this 2nd day of November 2020.

                                                     Arapahoe County Attorney’s Office
                                                     By:     s/ Writer Mott
                                                     Writer Mott
                                                     Deputy County Attorney
                                                     5334 S. Prince Street
                                                     Littleton, CO 80120-1136
                                                     Tele: 303-795-4639
                                                     E-mail: Wmott@arapahoegov.com

                                                     Attorney for Defendants Robert
                                                     Weatherspoon, Tyler Teigen, Sean Conley,
Case 1:20-cv-02172-RM-NYW Document 32 Filed 11/02/20 USDC Colorado Page 2 of 2




                                                       Christopher (Shane) Purcell, Lewis
                                                       Litwiler, Greg Bryant, Ben Bullard, Ryan
                                                       McConnell, and Brandon Holder


                                        Certificate of Service
        This is to certify that on the 2nd day of November 2020, I electronically filed the foregoing
  NOTICE OF ENTRY OF APPEARANCE with the Clerk of Court using the CM/ECF system
  which will send notification of such filing to the following e-mail address(es):

  Mari Newman                                          Andy McNulty
  mnewman@kln-law.com                                  amcnulty@kln-law.com

  Helen Oh                                             Thomas S. Rice
  hoh@kln-law.com                                      trice@sgrllc.com

  Eric M. Ziporin                                      Jonathan N. Eddy
  eziporin@sgrllc.com                                  jeddy@sgrllc.com



                                                       s/ Stacy Hines
                                                       Stacy Hines, Paralegal
                                                       Arapahoe County Attorney’s Office




                                                  2
